14 So.3d 281 (2009)
Todd TEAL, a/k/a Walter A. Smith, a/k/a Snuffy Smith, Appellant,
v.
STATE of Florida, DEPARTMENT OF LEGAL AFFAIRS, Appellee.
No. 1D08-1454.
District Court of Appeal of Florida, First District.
July 31, 2009.
Todd Teal, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
The circuit court's March 7, 2008 order was entered after an appeal to this court from a September 24, 2007 interlocutory order was dismissed, and before that appeal was reinstated. This comports with Florida Rule of Civil Procedure 9.130(f), and the reinstatement of the interlocutory appeal does not affect the validity of the March 7 order.
AFFIRMED.
ALLEN, PADOVANO, and BROWNING, JJ., concur.